                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                                       No. 19-cv-0242 CG/SMV

ALLEN DIBBLE, KATHY DIBBLE, and
LEA COUNTY TREASURER,

       Defendants.

         ORDER GRANTING MOTION TO BE HEARD AND DIRECTING
     THE DIBBLE DEFENDANTS TO PROVIDE THEIR MAILING ADDRESS(ES)

       THIS MATTER is before the Court on the letter filed on September 23, 2019, from

Defendants Allen Dibble and Kathy Dibble, asking to be heard. [Doc. 16]. The Court intends to

grant the motion and to schedule a hearing.

       However, on review of the docket and the filings in this matter, the contact information for

Defendants Allen Dibble and Kathy Dibble remains unclear. For example, there are at least three

addresses for Defendants in Document 16. Without correct contact information, Defendants will

not receive notice of filings in this case, including any order of the Court setting the hearing they

request. Accordingly, Defendant Allen Dibble and Defendant Kathy Dibble are each directed to

complete one copy of the CM/ECF Pro Se Notification Form and return to it the Court within

14 days. This form requires each Defendant to provide his or her mailing address—either a post

office box or a street address but not both—and phone number and allows each Defendant to elect

the method of receiving notifications from the Court (postal mail, electronic mail, or fax).
       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREEED that Defendant

Allen Dibble’s and Defendant Kathy Dibble’s request to be heard [Doc. 16] be GRANTED. A

hearing will be set once the Court receives the correct contact information for each of the Dibble

Defendants.

       IT IS FURTHER ORDERED that Clerk MAIL one copy of this Order and one copy of

the CM/ECF Pro Se Notification Form to each of the following:

Allen Dibble                                        Kathy Dibble
518 N. Hinson Rd.                                   518 N. Hinson Rd.
Lovington NM 88260                                  Lovington NM 88260

Allen Dibble                                        Kathy Dibble
PO Box 704                                          PO Box 704
Lovington NM 88260                                  Lovington NM 88260

Allen Dibble                                        Kathy Dibble
PO Box 53                                           PO Box 53
Waterflow NM 87421                                  Waterflow NM 87421

       IT IS FURTHER ORDERED that Defendant Allen Dibble return the completed

CM/ECF Pro Se Notification Form to the Court no later than February 14, 2020.

       IT IS FURTHER ORDERED that Defendant Kathy Dibble return the completed

CM/ECF Pro Se Notification Form to the Court no later than February 14, 2020.

       IT IS SO ORDERED.



                                                            ______________________________
                                                            STEPHAN M. VIDMAR
                                                            United States Magistrate Judge




                                                    2
